                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA
ELIZABETH BAKALAR,

                                 Plaintiff,

v.                                               Case No. 3:19-cv-00025-JWS

MICHAEL J. DUNLEAVY; in his
individual and official capacities;
TUCKERMAN BABCOCK; and the                              ORDER GRANTING
STATE OF ALASKA,                                  JOINT MOTION FOR EXTENSION
                                                     OF PRETRIAL DEADLINES
                             Defendants.

       Upon consideration of the parties’ Joint Motion for Extension of Pretrial Deadlines
and being fully advised in the premises,
       IT IS HEREBY ORDERED that the joint motion is GRANTED. The deadlines
are extended by two months from the August 25, 2019 Scheduling and Planning Order
(Dkt. 36) as follows:
              Final Discovery Witness List – July 31, 2020

              Date of Completion of Discovery – October 2, 2020
              Discovery Motion Deadline – October 2, 2020
              Dispositive Motion Deadline – October 2, 2020
              Motion in Limine Deadline – October 2, 2020

       ORDERED this 13th day of July 2020.


                                       /s/ JOHN W. SEDWICK
                             SENIOR JUDGE, UNITED STATES DISTRICT COURT




         Case 3:19-cv-00025-JWS Document 44 Filed 07/13/20 Page 1 of 1
